IN THE
                         TENTH COURT OF APPEALS

                               No. 10-10-00046-CV

ROY D. MITCHELL,
                                                          Appellant
v.

WELLS FARGO BANK,
                                                          Appellee


                         From the County Court at Law
                              Ellis County, Texas
                            Trial Court No. 07C3984


                         MEMORANDUM OPINION


      Roy D. Mitchell appealed the trial court’s judgment in favor of Wells Fargo Bank

in Wells Fargo’s action for forcible detainer.   This Court affirmed the trial court’s

judgment on September 3, 2008. Mitchell petitioned the Texas Supreme Court for

review which dismissed the petition. This Court’s mandate in that appeal then issued

on August 18, 2009.

      Mitchell has now attempted to appeal further proceedings he initiated in the trial

court regarding the same suit by Wells Fargo. In a letter dated February 5, 2010, the

Clerk of this Court warned Mitchell that the appeal was subject to dismissal because it
appeared the action of the trial court was not appealable. The Clerk also warned

Mitchell that unless a response was filed showing grounds for continuing the appeal,

the appeal would be dismissed. Mitchell has not responded to the Clerk’s letter.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3.

       Further, absent a specific exemption, the Clerk of the Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to

TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See

also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §

51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under these

circumstances, we suspend the rule and order the Clerk to write off all unpaid filing

fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable

of the Court in no way eliminates or reduces the fees owed by Mitchell.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 10, 2010
[CV06]




Mitchell v. Wells Fargo Bank                                                          Page 2